The only question raised by the plaintiff in error and discussed here was, whether notice to the husband of Mrs. Snyder, of the prior unregistered mortgage to Rice, was equivalent to notice to her.
Senators Bockee, Johnson, Lott and Porter
delivered opinions, concurring in substance with the view taken of the question by Mr. Justice Bronson, who delivered the opinion of the supreme court. And .
On the question being put, “Shall this judgment be reversed?” all the members of the court present who heard the argument, seventeen in number, voted for affirmance.
Judgment affirmed.